        Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 1 of 18




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
MOSKOWITZ FAMILY LLC                       :
                                           : CIVIL ACTION
                  Plaintiff,               :
                                           :
            v.                             : No. 20-3271
GLOBUS MEDICAL, INC.                       :
                                           :
                  Defendants.              :
_________________________________________ :

Goldberg, J.                                                                    August 25, 2021

                                  MEMORANDUM OPINION

       Before me is a patent infringement case wherein Plaintiff Moskowitz Family LLC

(“Plaintiff”) alleges that Defendant Globus Medical, Inc. (“Defendant”) has infringed eight of

Plaintiff’s patents. The parties currently seek construction of ten disputed terms in seven of the

patents pursuant to Markman v. Westview Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995),

aff’d, 517 U.S. 370 (1996) (“Markman”). The disputed claim terms are construed as indicated in

this Memorandum and accompanying Order.

I.     FACTUAL BACKGROUND

       A.       Spinal Fusion Procedures and the Parties

       The patents in question pertain to spinal implants. By way of background, the human spine

is composed of vertically arranged bones—vertebrae—separated by cartilaginous intervertebral

discs. The vertebrae are divided into three portions: (1) the uppermost seven vertebrae called the

cervical spine; (2) twelve middle vertebrae called the thoracic spine; and (3) the five bottom

vertebrae called the lumbar spine. Two pedicle bones dorsally extend from each vertebra and form

an arch that protects the spinal cord.



                                                1
        Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 2 of 18




       In some individuals, the cartilaginous disc between vertebrae may wear, causing pain and

pressure on the spinal cord. For those individuals, spinal fusion surgery may offer relief. The

procedure permanently connects two or more spinal vertebrae to improve spinal stability, correct

deformations, and reduce pain. The procedure, however, can result in adverse patient outcomes

such as high-impaction, neural or vascular injury, esophageal injuries, excessive blood loss,

prolonged surgical duration, prolonged recovery, and incomplete return to work results. These

adverse events result from static and non-expandable implants, misplaced implants, and implant

pull-out after the operation.

       Plaintiff patents minimally invasive spinal implants that are designed to reduce adverse

outcomes in spinal fusion patients. Plaintiff’s inventions include minimal impaction, steerable,

and custom-fit intervertebral implants that reduce musculoskeletal disruption and nerve root

retraction during and after the procedure. Defendant also is a spinal fusion company that sells

intervertebral spinal implants.

       B.       Plaintiff’s Patents

       From January 15, 2013 through November 19, 2019, the United States Patent and

Trademark Office (“PTO”) issued the eight patents at issue here, which Plaintiff owns by

assignment. (First Am. Compl. ¶¶ 17-24.) These patents are directed to intervertebral spinal

implant screws, staples, and expandable implant systems. U.S. Patent Nos. 8,353,913 (the “‘913

patent”), 10,307,268 (the “‘268 patent”), and 10,478,319 (the “‘319 patent”) are for tools used for

manipulating and inserting spacers into a disc space between two vertebral bodies to facilitate bone

and screw fusion. U.S. Patent No. 9,889,022 (the “‘022 patent”) is for an intervertebral screw

guide and fixation apparatus for insertion into a disc space between two vertebrae to encourage

bone and screw fusion. U.S. Patent No. 10,028,740 (the “‘740 patent”) claims a “curvilinear nail

screw,” a holding structure that is implanted into a vertebra and around the pedicle bones to avoid

                                                 2
        Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 3 of 18




penetrating them, which allegedly reduces risks associated from prior inventions that inserted into

pedicle bones.    U.S. Patent No. 10,251,643 (the “‘643 patent”) relates to an intervertebral

mechanism that expands between vertebral bodies and engages vertebral endplates to keep the

mechanism in place. U.S. Patent No. 10,076,367 (the “‘367 patent”) is for a bidirectional system

inserted between vertebrae to facilitate their linking and fusion.          Finally, U.S. Patent No.

10,376,386 (the “‘386 patent”) claims a spinal staple with a curved base and ridged spikes that

hinder the staple’s removal.

       C.        Procedural Background

       According to the Complaint, on June 3, 2015, Plaintiff’s counsel sent a letter to Defendant’s

General Counsel that identified the ‘913 patent and the patent application for the ‘022 patent, which

at the time was pending at the PTO. (First Am. Compl. ¶ 26.) In the letter, Plaintiff identified

additional pending patent applications, of which the remaining patents at issue are continuations.

(Id.) The parties failed to reach an agreement, and thereafter the PTO issued the seven pending

patent applications. (Id. ¶¶ 17-24, 27-29.) Plaintiff alleges that Defendant has infringed the eight

patents listed above and contained in the June 3, 2015 letter through selling various Globus

products. (Id. ¶¶ 30.)

       Plaintiff initiated this action on November 20, 2019, the day after the eighth patent—the

‘319 patent—issued. 1 On April 14, 2021, it filed its First Amended Complaint, setting forth

allegations of direct infringement, inducement of infringement, contributory infringement, and

willful infringement.




1
       Plaintiff initially filed the action in the United States District Court for the Western District
of Texas, but on July 2, 2020, the case was transferred to the Eastern District of Pennsylvania.
(Doc. No. 50.)


                                                   3
        Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 4 of 18




       On May 13, 2021, the parties submitted opening claim construction briefs setting forth

their positions on ten disputed claim terms in seven of the eight patents at issue. 2 I held a Markman

hearing regarding these terms on July 27, 2021. Having fully reviewed the parties’ briefing and

evidentiary submissions, I now set forth the legal construction of the disputed claim terms.

II.    STANDARD OF REVIEW

       The first step in a patent infringement analysis is to define the meaning and scope of the

claims of the patent. Markman, 52 F.3d at 976. Claim construction, which serves this purpose, is

a matter of law exclusively for the court. Id. at 979. “‘[T]here is no magic formula or catechism

for conducting claim construction.’ Instead, the court is free to attach the appropriate weight to

appropriate sources ‘in light of the statutes and policies that inform patent law.’” SoftView LLC

v. Apple Inc., No. 10-389, 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips v.

AWH Corp., 415 F.3d 1303, 1324 (Fed. Cir. 2005)).

       “It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude.” Phillips, 415 F.3d at 1312 (internal quotation

marks omitted). The focus of a court’s analysis must therefore begin and remain on the language

of the claims, “for it is that language that the patentee chose to use to ‘particularly point[ ] out and

distinctly claim[ ] the subject matter which the patentee regards as his invention.’” Interactive Gift

Express, Inc. v. Compuserve, Inc., 256 F.3d 1323, 1331 (Fed. Cir. 2001) (quoting 35 U.S.C. ‘112,

& 2). The terms used in the claims bear a “heavy presumption” that they mean what they say and

have their ordinary and customary meaning. Texas Digital Sys., Inc. v. Telegeniz, Inc., 308 F.3d

1193, 1202 (Fed. Cir. 2002). That ordinary meaning “is the meaning that the term would have to




2
       The ‘319 patent does not contain any of the disputed claim terms.

                                                   4
        Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 5 of 18




a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective

filing date of the patent application.” Phillips, 415 F.3d at 1313.

        “Generally, a person of ordinary skill in the art would not understand the ordinary and

customary meaning of a claim term in isolation.” Shire ViroPharma Inc. v. CSL Behring LLC,

No. 17-414, 2019 WL 266327, at *3 (D. Del. Jan. 18, 2019). As such, the ordinary meaning may

be derived from a variety of sources including intrinsic evidence, such as the claim language, the

written description, drawings, and the prosecution history; as well as extrinsic evidence, such as

dictionaries, treatises, or expert testimony. Dow Chem. Co. v. Sumitomo Chem. Co. Ltd., 257

F.3d 1364, 1373 (Fed. Cir. 2001).

        The “most significant source” of authority is the “intrinsic evidence of record, i.e., the

patent itself, including the claims, the patent specification 3 and, if in evidence, the prosecution

history.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996); see also

Phillips, 415 F.3d at 1313 (holding that a person of ordinary skill in the art is deemed to read the

claim terms in the context of the entire patent, including the specification). The specification “is

the single best guide to the meaning of a disputed term” and is usually dispositive as to the meaning

of words. Vitronics, 90 F.3d at 1582. Although it is improper to import limitations from the

specification into the claims, “one may look to the written description to define a term already in

a claim limitation, for a claim must be read in view of the specification of which it is a part.”

Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). On

occasion, “the specification may reveal a special definition given to a claim term . . . that differs

from the meaning it would otherwise possess. In such cases, the inventor’s lexicography governs.”



3
       The specification is “that part of a patent application which precedes the claim and in which
the inventor specifies, describes, and discloses the invention in detail.” McCarthy’s Desk
Encyclopedia of Intellectual Property 408 (2d ed. 1995).

                                                   5
        Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 6 of 18




Phillips, 415 F.3d at 1316. The specification may also “reveal an intentional disclaimer, or

disavowal, of claim scope by the inventor . . . [, which] is regarded as dispositive.” Id. “The

construction that stays true to the claim language and most naturally aligns with the patent’s

description of the invention will be, in the end, the correct construction.” Renishaw, 158 F.3d at

1250.

        The court “should also consider the patent’s prosecution history, if it is in evidence.”

Markman, 52 F.3d at 980. This consists of “the complete record of proceedings before the Patent

Office and includes the prior art cited during examination.” Phillips, 415 F.3d at 1317. “Like the

specification, the prosecution history provides evidence of how the [Patent and Trademark Office]

and the inventor understood the patent.” Id. at 1317. Nonetheless, it is the least probative form of

intrinsic evidence because it “represents an ongoing negotiation between the PTO and the

applicant, rather than the final product of that negotiation.” Id.

        If ambiguity still exists after considering all the intrinsic evidence, the court may rely on

extrinsic evidence, which is “all evidence external to the patent and prosecution history, including

expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d at 980.

“[D]ictionaries, and especially technical dictionaries, . . . have been properly recognized as among

the many tools that can assist the court in determining the meaning of particular terminology.”

Phillips, 415 F.3d at 1318. Additionally, expert testimony can provide background on the

technology at issue, explain how it works, speak to what a person of ordinary skill in the art would

understand, and establish that a particular term has a particular meaning in the pertinent field. Id.

Notably, however, extrinsic evidence is “less significant than the intrinsic record in determining

‘the legally operative meaning of claim language.’” C.R. Bard, Inc. v. U.S. Surgical Corp., 388




                                                  6
        Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 7 of 18




F.3d 858, 862 (Fed. Cir. 2004) (quoting Vanderlande Indus. Nederland BV v. Int’l Trade Comm’n,

366 F.3d 1311, 1318 (Fed. Cir. 2004)).

       Ultimately, during claim construction, “[t]he sequence of steps used by the judge in

consulting various sources is not important; what matters is for the court to attach the appropriate

weight to be assigned to those sources in light of the statutes and policies that inform patent law.”

Phillips, 415 F.3d at 303.

III.   DISCUSSION

       Ten claim terms in seven of Plaintiff’s patents are in dispute. Specifically, the parties

disagree on the correct construction of: (1) the term “universal” in the ‘913 and ‘022 patents; (2)

the term “intervertebral / disc space / intervertebral space” in the ‘913, ‘022, ‘367, and ‘643 patents;

(3) the phrase “third and fourth opposing side surfaces positioned on opposite sides of the second

vertebral body engagement surface” in the ‘268 patent; (4) the phrase “gripper having a plurality

of prongs” in the ‘913 patent; (5) the term “counterbore” in the ‘022 patent; (6) the phrase

“curvilinear nail screw / curvilinear nail-screw” in the ‘740 patent; (7) the phrase “first [and

second] means for engaging a cancellous core” in the ‘740 patent; (8) the term “shell” in the ‘643

patent; (9) the phrase “bone-piercing screw extendable from the at least one implant body” in the

‘367 patent; (10) and the phrase “means to facilitate irreversible extraction” in the ‘386 patent. I

address each claim term below.

       A.      “Universal”

 Claim Term                     Plaintiff’s Proposal                Defendant’s Proposal
 “universal”                    Plain and ordinary meaning or       “an intervertebral bone fusion
                                to the extent the Court believes    spacer designed to be inserted
 (‘913 patent claims 1, 15;     this term requires construction:    between       two      adjacent
 ‘022 patent claim 47)          “stand-alone (i.e., having the      [vertebrae / vertebral bodies]
                                dual functionality of an            in any region of the spine, i.e.,
                                intervertebral spacer and a         cervical, thoracic, or lumbar,
                                transvertebral bone fusion          using any approach, e.g.,
                                screw apparatus)”                   posterior, anterior, or lateral”

                                                   7
        Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 8 of 18




        The first disputed claim term is “universal,” which appears in claims 1 and 15 of the ‘913

patent and claim 47 of the ‘022 patent. (‘913 patent, col. 12, line 53, col. 14, line 46; ‘022 patent,

col. 17, line 43.) Plaintiff contends that the ‘913 and ‘022 patent specifications make clear that

“universal” refers to the inventions’ “dual functions of an intervertebral spacer . . . [and] a

transvertebral bone fusion screw apparatus.” (‘913 patent, col. 1, lines 32-35; see ‘022 patent, col.

2, lines 21-23.) Defendant, however, highlights the sentence in the ‘913 patent immediately

following Plaintiff’s quoted language, which enumerates invention uses in multiple spinal regions.

(‘913 patent, col. 1, lines 35-43.) Defendant also emphasizes other specification language in both

patents discussing the inventions’ ability to be modified to fit various spinal regions. (‘913 patent,

col. 3, lines 39-41; ‘022 patent, col. 3, lines 52-54.)

        I agree with Defendant’s proposed construction. The term “universal” does not have a

plain meaning nor was it given a definition in either patent. Accordingly, this term must be

construed. To that end, both patents’ specifications provide a multitude of invention uses in all

three spinal regions. (See, e.g., ‘913 patent, col. 1, lines 35-43, col. 3, lines 50-53; ‘022 patent,

col. 3, lines 52-54.) Indeed, both specifications note that the invention “can also be enlarged and

modified to be suitable for cervical, thoracic and lumber vertebral” placement. (‘022 patent, col.

3, lines 52-54; see ‘913 patent, col. 3, lines 39-41.) Moreover, both specifications reference

complications found in prior art, and discuss how the inventions address those complications by

“propos[ing] the use of novel . . . screws which can be strategically inserted via anterior or posterior

surgical spinal approaches into the anterior and middle columns of the interverterbral [sic] disc

space.” (‘913 patent, col. 2, lines 33-37; ‘022 patent, col. 2, lines 39-43.) These portions of the

specifications reflect the inventor’s intent that a universal invention is one that can be modified for

use in any spinal region and via multiple surgical approaches. Therefore, the term “universal” is


                                                   8
          Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 9 of 18




construed as “an intervertebral bone fusion spacer designed to be inserted between [vertebrae

/ vertebral bodies] in any region of the spine, i.e., cervical, thoracic, or lumbar, using any

approach, e.g., posterior, anterior, or lateral.” 4

         B.     “Intervertebral / Disc Space / Intervertebral Space”

    Claim Term                   Plaintiff’s Proposal      Defendant’s Proposal
    “intervertebral / disc space “a disc space between two “a bone fusion spacer designed
    / intervertebral space”      vertebral bodies”         to be inserted between two
                                                           adjacent [vertebral bodies /
    (‘913 patent claims 1, 15;                             vertebrae]” or “the disc space
    ‘022 patent claim 47;                                  between      two       adjacent
    ‘367 patent claim 1;                                   [vertebral bodies / vertebrae]”
    ‘643 patent claim 1)

         The next contested claim term is the phrase “intervertebral / disc space / intervertebral

space,” which appears in claims 1 and 15 of the ‘913 patent, claim 47 of the ‘022 patent, claim 1

of the ‘367 patent, and claim 1 of the ‘643 patent. (‘913 patent, col. 12, lines 54, 58, 61-62, 67,

col. 14, lines 46-47, 50, 52, 55-56, 65; ‘022 patent, col. 17, lines 43, 45, 49; ‘367 patent, col. 9,

lines 22, 25-27, 52, 54, 58, 63; ‘643 patent, col. 10, lines 56, 58, col. 11, line 8.) Defendant

contends that an intervertebral space is only between two adjacent vertebral bodies because the

inventor did not contemplate the invention spanning more than two vertebral bodies. (Doc. No.

116 at 8.) Plaintiff, however, submits that the “adjacent” limiting language should not be read into

the claims. (Doc. No. 117 at 13-14.)

         I agree with Plaintiff’s proposed construction. Defendant improperly seeks to add limiting

language from the specification into the claims. Although there are examples in the specification

of the inventions’ uses between two adjacent vertebral bodies, there is nothing to suggest the

inventor only conceived of adjacent insertions or intended to exclude non-adjacent insertions. For

4
        For reasons discussed when construing the claim term “intervertebral / disc space /
intervertebral space” in Section III.B infra, the adjective phrase “two adjacent” in Defendant’s
proposed construction is removed from my construction.

                                                 9
       Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 10 of 18




example, dependent claims 6 and 55 of the ‘022 patent require fusion of adjacent bodies, giving

relevancy to the omission of “adjacent” elsewhere in the patent. (‘022 patent, col. 13, line 57, col.

18, line 46.)

        Finally, it is noted that omission of “adjacent” is consistent with numerous extrinsic

dictionary definitions defining “intervertebral” only as a space between two vertebrae, not

necessarily two adjacent vertebrae. See, e.g., Intervertebral, Merriam-Webster.com Dictionary,

webster.com/dictionary/intervertebral. (Aug. 9, 2021) (defining “intervertebral” as “situated or

occurring between vertebrae of the spinal column”). Thus, the phrase “intervertebral / disc space

/ intervertebral space” is construed as “a disc space between two vertebral bodies.”

        C.      “Third and Fourth Opposing Side Surfaces Positioned on Opposite Sides of
                the Second Vertebral Body Engagement Surface”

 Claim Term                    Plaintiff’s Proposal               Defendant’s Proposal
 “third and fourth opposing    “two surfaces located on           “two surfaces, each integral
 side surfaces positioned on   opposite sides of the second       with the second vertebral body
 opposite sides of the         vertebral         engagement       engagement      surface     and
 second vertebral body         surface”                           located on opposite sides of the
 engagement surface”                                              second      vertebral      body
                                                                  engagement surface”
 (‘268 patent claims 1, 7,
 22, 25)

        The third challenged claim term is the phrase “third and fourth opposing side surfaces

positioned on opposite sides of the second vertebral body engagement surface,” which appears in

claims 1, 7, 22, and 25 of the ‘268 patent. (‘268 patent, col. 13, lines 59-62, col. 14, lines 52-57,

col. 19, lines 2, 4-5, 12, col. 19, line 24.) Defendant argues that the third and fourth sides of the

invention must contain a vertebral body engagement surface because the first and second sides are

so limited. (Doc. No. 116 at 26-27.) Conversely, Plaintiff avers it is improper to read the omitted

limitation into the claims. (Doc. No. 117 at 14-16.)




                                                 10
          Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 11 of 18




          I agree with Plaintiff’s proposed construction. Claim 1 of the ‘268 patent describes “a first

implant structure defining the first vertebral body engagement surface and a first angled wedge

portion . . . .” (‘268 patent, col. 13, lines 11-12.) However, when defining the second implant

structure, which contains the third and fourth opposing side surfaces, the inventor only claimed “a

second implant structure defining a second angled wedge portion,” omitting a vertebral body

engagement surface limitation. (Id., lines 36-37.) This distinction was purposeful and would

render superfluous the first vertebral body engagement surface limitation. It thus is improper to

read a limitation from the first implant structure into the second implant structure. Therefore, the

phrase “third and fourth opposing side surfaces positioned on opposite sides of the second vertebral

body engagement surface” is construed as “two surfaces located on opposite sides of the second

vertebral engagement surface.”

          D.     “Gripper Having a Plurality of Prongs”

 Claim Term                  Plaintiff’s Proposal       Defendant’s Proposal
 “gripper having a plurality “a part of a tool assembly “a tool having two or more
 of prongs”                  with two or more prongs”   prongs to grasp the slot or
                                                        indention of the spacer and the
 (‘913 patent claims 1, 15)                             grooves of the screw guide”

          The next disputed claim term is the phrase “gripper having a plurality of prongs,” which

appears in claims 1 and 15 of the ‘913 patent. (‘913 patent, col. 12, line 64, col. 15, line 3.) In

support of its proposed construction, Defendant emphasizes claim and specification language

describing a gripper that includes a screw guide, and argues the language requires the gripper have

means to grasp the screw guide. (Doc. No. 116 at 15-16.) Plaintiff again argues Defendant’s

construction improperly reads limitations from the specification into the claim. (Doc. No. 117 at

16-18.)




                                                   11
       Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 12 of 18




       I agree with Plaintiff’s proposed construction. Plaintiff’s construction mirrors the language

in claims 1 and 15, which claim only a gripper having a plurality of prongs. (‘913 patent, col. 12,

line 64, col. 15, line 3.) The gripper language is limited in later dependent claims that require, for

example, that “the plurality of prongs engage and hold the screw guide . . . .” (‘913 patent, col.

15, lines 14-15.) Initially omitting the limitation was a deliberate choice of the patentee, and it is

improper to read the later limitation into the broad definition of a gripper. Thus, the phrase

“gripper having a plurality of prongs” is construed as “a part of a tool assembly with two or

more prongs.”

       E.      “Counterbore”

 Claim Term                    Plaintiff’s Proposal               Defendant’s Proposal
 “counterbore”                 “an enlargement of the mouth       “a flat-bottomed enlargement
                               of a cylindrical bore for          of the mouth of a cylindrical
 (‘022 patent claim 47)        accommodating a screw              bore”
                               head”

       The fifth contested claim term is “counterbore,” which appears in claim 47 of the ‘022

patent. (‘022 patent, col. 17, lines 60-61.) Defendant argues that a “counterbore” necessarily has

a flat-bottom and supports its position with extrinsic dictionary evidence defining a bore as a “deep

vertical hole . . . .” (Doc. No. 116 at 17-18.) Plaintiff disagrees, highlighting two figures in the

‘022 patent specification that utilize angled-bottomed counterbores. (Doc. No. 117 at 18-20; ‘022

patent, Figs. 1C, 4C.)

       I agree with Plaintiff’s proposed construction. First, two figures in the ‘022 patent show

angled-bottomed counterbores. (Ids.) The intrinsic use of angled counterbore bottoms in these

figures refutes the extrinsic evidence Defendant relies upon. Second, the dictionary definitions

Defendant proffers define a counterbore as a “deep vertical hole” but are silent about the

orientation of a counterbore’s bottom. (Doc. No. 116 at 17-18.) For these reasons, Plaintiff’s



                                                 12
       Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 13 of 18




construction is persuasive and the term “counterbore” is construed as “an enlargement of the

mouth of a cylindrical bore for accommodating a screw head.”

       F.      “Curvilinear Nail Screw / Curvilinear Nail-Screw”

 Claim Term                 Plaintiff’s Proposal                  Defendant’s Proposal
 “curvilinear nail screw / “a body having a curvilinear           “a curved, threaded body for
 curvilinear nail-screw”    shape with the attributes of          penetration      into     an
                            both a nail and a screw”              intervertebral body along a
 (‘740 patent claims 1, 16)                                       horizontal trajectory” or
                                                                  indefinite

       Next, the parties dispute the meaning of the claim term “curvilinear nail screw / curvilinear

nail-screw,” which appears in claims 1 and 16 of the ‘740 patent. (‘740 patent, col. 13, lines 27,

30, 34, 37, 40, 43, 48, 51, 55-62, col. 14, lines 65-67, col. 15, lines 1, 3.) Defendant argues that

the ‘740 patent inventor only contemplated inserting the curvilinear nail screw—the invention—

in a horizontal, and not a vertical, trajectory to avoid piercing the spinal pedicle bones. (Doc. No.

116 at 20-21.) Defendant posits that threads are the distinguishing feature of a screw and must be

included as part of the claimed nail screw. (Id. at 21-22.) Conversely, Plaintiff asserts that

references to an insertion trajectory or restricting the screw to only have threads—as opposed to

fishhooks, ridges, or equivalent structures—unduly limits the claim term. (Doc. No. 117 at 21-

22.)

       I agree with Defendant’s basic description of the curvilinear nail screw because it is more

faithful to the ‘740 patent specification and “most naturally aligns with the patent’s description of

the invention . . . .” Renishaw, 158 F.3d at 1250. However, Plaintiff’s arguments are convincing.

First, reference to the curvilinear nail screw’s insertion angle unduly limits the claim term by

reading in limitations from the specification. A reference to the curvilinear nail screw’s insertion

angle is unhelpful because one would not know whether a product infringed the curvilinear nail

screw until its insertion, as opposed to its production. Second, as will be discussed in more detail


                                                 13
       Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 14 of 18




in Section III.G infra, the ‘740 patent discloses a nail screw containing not only threads but also

similar structures, such as fishhooks, and it is improper to limit the claim to only include threads.

(See, e.g., ‘740 patent, col. 14, line 19; Figs 1E, 1F.) For these reasons, the term “curvilinear nail

screw / curvilinear nail-screw” is construed as “a curved body for penetration into an

intervertebral body.”

       G.      “First [and Second] Means for Engaging a Cancellous Core”

 Claim Term                Plaintiff’s Proposal                   Defendant’s Proposal
 “first [and second] means Construe pursuant to 35 U.S.C.         Construe pursuant to 35 U.S.C.
 for engaging a cancellous § 112(6):                              § 112(6):
 core”
                           Function:      engaging       a        Function: engage a cancellous
 (‘740 patent claim 1)     first/second cancellous core of        core
                           the first/second vertebral
                           body

                               Structure: a series of fish- Structure: threads or fishhooks
                               hooks, threads, ridges, or
                               equivalent structure known
                               to a POSITA, extending along
                               a linear direction of the
                               curvilinear nail-screw

       The seventh disputed claim term is the means-plus-function phrase “first [and second]

means for engaging a cancellous core,” which appears in claim 1 of the ‘740 patent. (‘740 patent,

col. 13, lines 34-35, 48-49.) The parties agree that their function constructions are similar. (Doc.

No. 117 at 23.) However, as discussed in Section III.F supra, they dispute the structures of a

curvilinear nail screw to engage a cancellous core. Defendant contends that the ‘740 patent only

discloses threads and fishhooks as engagement structures. (Doc. No. 116 at 22-24.) Contrarily,

Plaintiff submits that the fishhooks and threads examples in the ‘740 patent specification are only

exemplary embodiments and should not limit the claim. (Doc. No. 117 at 23.)




                                                 14
       Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 15 of 18




        I agree with Plaintiff’s construction. Regarding the parties’ function construction, although

the parties’ constructions are similar, Plaintiff’s construction is preferred because it reflects the

claim language. (‘740 patent, col. 13, lines 34-35, 48-49.) Concerning the structure construction,

the claim should not be limited to only threads or fishhooks. The ‘740 patent discloses numerous

embodiments utilizing threads and fishhooks, but also notes that “[o]ther variations and

embodiments . . . can include any other type of mechanism that allows insertion and

immobility . . . into and within the vertebral body . . . .” (Id., col. 5, lines 12-15.) In fact, Claim 5

of the ‘740 patent claims ridges as one of these other mechanisms. (Id., col. 14, line 19.)

Accordingly, the inventor contemplated and disclosed mechanisms other than threads or fishhooks,

and it is improper to limit the claim to only the exemplary embodiments in the specification.

Therefore, the phrase “first [and second] means for engaging a cancellous core” is construed

pursuant to 35 U.S.C. § 112(6), with a function of “engaging a first/second cancellous core of

the first/second vertebral body,” and a structure of “a series of fish-hooks, threads, ridges, or

equivalent structure known to a POSITA, extending along a linear direction of the

curvilinear nail-screw.”

        H.      “Shell”

 Claim Term                     Plaintiff’s Proposal                Defendant’s Proposal
 “shell”                        Plain and ordinary meaning or       “the ends of an implantable
                                “an exterior structure of the       intervertebral device, which
 (‘643 patent claims 1, 2)      artificial expansile spinal         ends are capable of moving in
                                implant”                            at least two directions defined
                                                                    by at least two axes”

        The next disputed claim term is “shell,” which appears in claims 1 and 2 of the ‘643 patent.

(‘643 patent, col. 10, lines 47-48, 53-54, 57, 62, 64, col. 11, lines 1, 11-12.) Defendant contends

that in the ‘643 patent specification the patentee defined “shell” as “fully described in [a] . . .

previous PCT Patent Application PCT/US2005/016493 . . . .” (‘643 patent, col. 7, lines 36-38; see


                                                   15
       Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 16 of 18




also Doc. No. 116 at 28-29.) It argues the PCT Patent Application defined an outer shell as capable

of “mov[ing] in multiple directions . . .” and “expand[ing] geometrically in all three x, y, and z

planes, horizontally, vertically and width wise.” (Doc. No. 116 at 28.) Plaintiff submits that

“shell” has a plain and ordinary meaning, and in the alternative, argues that neither the ‘643 patent

nor the referenced PCT Patent Application defined “shell” and the claim should not be limited as

Defendant proposes. (Doc. No. 117 at 25-27.)

       I agree with Plaintiff’s proposed construction. The ‘643 patent discloses a shell as “fully

described in [a] . . . previous PCT Patent Application PCT/US2005/016493;” however, that

language shows an intent to incorporate the Application’s prior disclosures and not to define

“shell.” (‘643 patent, col. 7, lines 36-38.) Further, Defendant’s proposed construction improperly

seeks to read movement limitations from the ‘643 patent specification into the claim. For these

reasons, I construe the term “shell” as “an exterior structure of the artificial expansile spinal

implant.”

       I.      “Bone-Piercing Screw Extendable from the at Least One Implant Body”

 Claim Term                    Plaintiff’s Proposal               Defendant’s Proposal
 “bone-piercing       screw    “screw extendable from the         “bone-piercing          screw
 extendable from the at        implant body capable of            positioned entirely within the
 least one implant body”       piercing into the vertebral        implant body and capable of
                               body”                              extending from the implant
 (‘367 patent claim 1)                                            body”

       The next disputed claim term is the phrase “bone-piercing screw extendable from the at

least one implant body,” which appears in claim 1 of the ‘367 patent. (‘367 patent, col. 9, lines

55-56, 59-60.) Defendant argues that the claim should be limited as it proposes because the ‘367

patentee only discloses inventions with screws positioned entirely within an implant body and that

can extend from the body. (Doc. No. 116 at 24-26.) Plaintiff, however, alleges its construction




                                                 16
          Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 17 of 18




recites the claim language and it is improper, as Defendant proposes, to limit the claim with

language from the specification. (Doc. No. 117 at 27-28.)

          I find that the claim language “bone-piercing screw extendable from the at least one implant

body” is unambiguous and construed as written. Defendant’s proposed construction improperly

reads limitations from the specification into the claim language. Moreover, although Plaintiff

states its proposed construction merely follows the claim language, it is unnecessary to alter the

“bone-piercing screw” language in the claim to a screw “capable of piercing into the vertebral

body.” The language as written in the patent has a facially plain and ordinary meaning. Thus, I

conclude the phrase “bone-piercing screw extendable from the at least one implant body” needs

no construction and has its plain and ordinary meaning of “bone-piercing screw extendable from

the at least one implant body.” 5

          J.     “Means to Facilitate Irreversible Extraction”

    Claim Term                    Plaintiff’s Proposal           Defendant’s Proposal
    “means       to    facilitate Construe pursuant to 35 U.S.C. Indefinite
    irreversible extraction”      § 112(6):

    (‘386 patent claim 1)        Function:             facilitate
                                 irreversible extraction

                                 Structure: ridges, fishhooks,
                                 or equivalent structures
                                 known to a POSITA

          Finally, the last disputed claim term is the phrase “means to facilitate irreversible

extraction,” which appears in claim 1 of the ‘386 patent. (‘386 patent, col. 13, lines 11-12, 21.)


5
        The Federal Circuit Court of Appeals has held that the duty to resolve “fundamental
dispute[s] regarding the scope of a claim . . . . resides with the court because, of course, the ultimate
question of construction” is a question of law. Eon Corp. IP Holdings v. Silver Spring Networks,
815 F.3d 1314, 1318 (Fed. Cir. 2016) (quotation marks and citations omitted). Accordingly, a
court has the power to determine a claim “needs no construction.” Id.; see also O2 Micro Int’l
Ltd. v. Beyond Innovation Tech. Co., Ltd., 521 F.3d 1351, 1361 (Fed. Cir. 2008).


                                                   17
       Case 2:20-cv-03271-MSG Document 143 Filed 08/25/21 Page 18 of 18




Defendant contends that the phrase is indefinite and cannot be construed because it is contradictory

that the means used to insert the invention into bone also would serve to keep the invention

permanently extracted from bone. (Doc. No. 116 at 29-30.) In contrast, Plaintiff contends that the

‘386 patent specification describes means such as fishhooks and ridges that anchor the invention

into a bone and, upon the invention’s removal from the bone, render the invention unsuitable for

reinsertion. (Doc. No. 117 at 28-29.)

       I agree with Plaintiff’s proposed construction. Regarding the phrase’s structure, the ‘386

patent discloses ridges and fishhooks as means to anchor the invention into a bone, and during the

patent’s prosecution, the patentee noted equivalent features can be used for anchoring. (‘386

patent, col. 9, lines 40-42; Doc. No. 117 Ex. 25.) Moreover, regarding function, “irreversible

extraction” has a plain and ordinary meaning of an inability to be reinserted after removal. 6 (Doc.

No. 135 at 14.) Accordingly, Defendant’s contention that the phrase is indefinite, contradictory,

and incapable of construction is rejected. Therefore, the phrase “means to facilitate irreversible

extraction” is construed pursuant to 35 U.S.C. § 112(6), with a function of “facilitate irreversible

extraction,” and a structure of “ridges, fishhooks, or equivalent structures known to a

POSITA.”

IV.    CONCLUSION

       The claims shall be construed as set forth above and in the Claim Construction Order that

follows.




6
        Plaintiff provides a useful analogy to a desk staple, wherein the removal process deforms
the staple such that it is incapable of being reused. (Doc. No. 123 at 30.)

                                                18
